                                                                 ARIEL E. STERN, ESQ.
                                                             1   Nevada Bar No. 8276
                                                                 TENESA S. POWELL, ESQ.
                                                             2   Nevada Bar No. 12488
                                                                 AKERMAN LLP
                                                             3   1635 Village Center Circle, Suite 200
                                                                 Las Vegas, Nevada 89134
                                                             4   Telephone: (702) 634-5000
                                                                 Facsimile: (702) 380-8572
                                                             5   Email: ariel.stern@akerman.com
                                                                 Email: tenesa.powell@akerman.com
                                                             6
                                                                 Attorneys for PennyMac Loan Services LLC
                                                             7

                                                             8
                                                                                               UNITED STATES DISTRICT COURT
                                                             9
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                                                       DISTRICT OF NEVADA
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            10
                      LAS VEGAS, NEVADA 89134




                                                            11   DANIEL COYNE. an individual,                            Case No.: 2:19-cv-00781-RFB-NJK
AKERMAN LLP




                                                            12                          Plaintiff,
                                                                                                                         STIPULATION AND           ORDER TO
                                                            13   v.                                                      EXTEND DEADLINE          TO ANSWER
                                                                                                                         COMPLAINT
                                                            14   PENNYMAC LOAN SERVICES LLC, a
                                                                 Foreign      Limited-Liability      Company;
                                                            15   EXPERIAN INFORMATION SOLUTIONS,                         [FIRST REQUEST]
                                                                 INC., a Foreign Corporation; TRANS UNION
                                                            16   LLC, a Foreign Limited-Liability Company;
                                                                 and EQUIFAX INFORMATION SERVICES
                                                            17   LLC, a Foreign Limited-Liability Company,

                                                            18                          Defendants.

                                                            19
                                                                          PennyMac Loan Services LLC and Daniel Coyne by and through their respective counsel of
                                                            20
                                                                 record, hereby stipulate and agree as follows:
                                                            21
                                                                          Coyne filed his complaint on May 7, 2019 [ECF No. 1]. PennyMac's answer to complaint is
                                                            22
                                                                 currently due on May 29, 2019. The parties stipulate and agree that PennyMac shall have until, June
                                                            23
                                                                 28, 2019 to file a response to Plaintiff's complaint.
                                                            24
                                                                 ...
                                                            25
                                                                 ...
                                                            26


                                                                 48947965;2
                                                             1            This is the first request for an extension of this deadline, is made in good faith, and is not

                                                             2   made for purposes of undue delay. The request is made to allow PennyMac to further review the

                                                             3   allegations of the complaint and provide a meaningful response.

                                                             4   DATED this 21st day of May, 2019.
                                                             5
                                                                 AKERMAN LLP                                          COGBURN LAW
                                                             6
                                                                 /s/ Tenesa Powell_______________                     /s/Erik Fox
                                                             7   ARIEL E. STERN, ESQ.                                 JAMIE S. COGBURN, ESQ.
                                                                 Nevada Bar No. 8276                                  Nevada Bar No. 8409
                                                             8                                                        ERIK W. FOX, ESQ.
                                                                 TENESA S. POWELL, ESQ.
                                                                                                                      Nevada Bar No. 8804
                                                             9   Nevada Bar No. 12488                                 2850 St. Rose Parkway, Suite 330
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                                 1635 Village Center Circle, Suite 200                Henderson, Nevada 89074
                                                            10   Las Vegas, Nevada 89134
                      LAS VEGAS, NEVADA 89134




                                                            11
AKERMAN LLP




                                                                 Attorneys for PennyMac Loan Servicing                Attorneys for Daniel Coyne
                                                                 LLC
                                                            12

                                                            13
                                                                                                                  ORDER
                                                            14
                                                                          IT IS SO ORDERED.
                                                            15

                                                            16
                                                                          DATED: May 22
                                                                                     __, 2019.
                                                            17
                                                                                                               ____________________________________
                                                            18                                                 UNITED STATES MAGISTRATE JUDGE
                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                                                                                  2
                                                                 48947965;2
